
	
		III
		110th CONGRESS
		1st Session
		S. RES. 113
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2007
			Mr. Bingaman (for
			 himself, Mr. Craig,
			 Mr. Pryor, Ms.
			 Collins, and Mr. Dorgan)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Commending the achievements and recognizing
		  the importance of the Alliance to Save Energy on the 30th anniversary of the
		  incorporation of the Alliance.
	
	
		Whereas the Alliance to Save Energy marks the 30th
			 anniversary of the incorporation of the Alliance with a year-long celebration,
			 beginning on March 18, 2007, the day on which the Alliance was incorporated as
			 a nonprofit organization in accordance with section 501(c)(3) of the Internal
			 Revenue Code of 1986;
		Whereas, in 1977, the Alliance to Save Energy was founded
			 by Senators Charles H. Percy and Hubert H. Humphrey;
		Whereas the Alliance to Save Energy is the only national
			 nonprofit, bipartisan public-policy organization working in partnership with
			 prominent business, government, educational, environmental, and consumer
			 leaders to promote the efficient and clean use of energy worldwide to benefit
			 the environment, economy, and security of the United States;
		Whereas the Alliance to Save Energy operates programs and
			 collaborative projects throughout the United States, and has been working in
			 the international community for more than a decade in over 30 developing and
			 transitional countries;
		Whereas the Alliance to Save Energy has shown that energy
			 efficiency and conservation measures taken by the United States during the past
			 30 years are now displacing the national need for more than 40 quads of energy
			 each year;
		Whereas the Alliance to Save Energy is a nationally
			 recognized authority on energy efficiency, and regularly provides testimony and
			 resources to Federal and State governments, as well as members of the business
			 and media communities;
		Whereas the Alliance to Save Energy contributes to a
			 variety of education and outreach initiatives, including the award-winning
			 Green Schools and Green Campus programs, award-winning public service
			 announcements, and a variety of targeted energy-efficiency campaigns;
		Whereas the Alliance to Save Energy serves as the North
			 American energy efficiency secretariat for the Renewable Energy and Energy
			 Efficiency Partnership (commonly known as REEEP);
		Whereas the Alliance to Save Energy collaborates with
			 other prominent organizations to form partnerships and create groups that
			 advance the cause of energy efficiency, including—
			(1)the Building
			 Codes Assistance Project (commonly known as BCAP);
			(2)the Southeast
			 Energy Efficiency Alliance (commonly known as SEEA);
			(3)the Municipal
			 Network for Energy Efficiency (commonly known as MUNEE);
			(4)the Efficient
			 Windows Collaborative; and
			(5)the Appliance
			 Standards Awareness Project (commonly known as ASAP); and
			Whereas March 18, 2007, marks the 30th anniversary of the
			 incorporation of the Alliance to Save Energy: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Alliance to Save Energy on the 30th anniversary of the incorporation of the
			 Alliance; and
			(2)recognizes the
			 important contributions that the Alliance to Save Energy has made to further
			 the cause of energy efficiency.
			
